Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 10-14, filed 04/27/2021, with respect to claims 1-32 have been fully considered and are persuasive.  The 102 and 103 of  1-32 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 , 14, 32 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyeon (US PG Pub 2017/0040873).
As to independent claim 1, Pyeon teaches an electric machine, comprising:; a stator (200) and a rotor (300); a shaft (400) connected to the rotor (300) and rotationally coupled to a front end bell (11) and a rear end bell (12) through bearings (31, 32) and extending forward of the front end bell (11), the shaft (2) configured to be rotationally driven by the rotor (300) or to rotationally drive the rotor (300); and an electronic controller (100) configured to control operations of the stator (200) and rotor (300) enclosed within a controller housing (see annotated figure 1) at a front end of the machine, the controller housing (see annotated figure 1) including a shaft opening (see annotated figure 1) and a recessed hub (see annotated figure 1) concentric with the 

    PNG
    media_image1.png
    605
    827
    media_image1.png
    Greyscale

As to claim 2/1, Pyeon teaches wherein the housing (10) includes a rear end (see annotated figure 1) of the machine spaced from the front end (see annotated figure 1) of the machine includes at least one a mount surface (see annotated figure 1) on the back end of the housing and the front end is opposite the back end mounting feature as shown in figure 1.
As to claim 14/1, Pyeon teaches wherein the shaft (400) comprises a tapered interface for securing a primary mechanical coupling s shown in figure 1.  
As to independent claim 32, Pyeon teaches a stator (200) and a rotor (300) arranged within the housing (10); a shaft (400) connected to the rotor (300) and rotationally coupled to a front end bell (11) and a rear end bell  (12) front end bell (11) and the shaft (400) configured to be rotationally driven by the rotor (300) or to rotationally drive the rotor; and a controller housing (see annotated figure 1) coupled to the front end bell (11) and having a recessed hub on a front face of the controller housing (see annotated figre 1); an electric controller (100) configured to control operations of the rotor (300) and stator (200) and being mounted on the front end of the machine disposed in the controller housing (see annotated figure 1); and a power take-off element (60) or mechanical coupling coupled to the shaft (400) and positioned in the recessed hub (see annotated figure 1) as shown in figure 1.  

As to claim 37/1, Pyeon teaches wherein the machine includes the power take-off element (60) coupled to the shaft (400) within the hub cavity of the recessed hub (see annotated figure 1) as shown in figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Wyman et al. (4,270,164).
As to claim 4/1, Pyeon teaches the claimed limitation as discussed above except wherein the controller comprises an integrated electronic circuit breaker.  
However Wyman et al. teaches wherein the controller (10) comprises an integrated electronic circuit breaker (Column 4, Lines 14-33), for the advantageous benefit of disabling the controller when current above the rated current for the controller is being outputed to the load.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using the controller comprises an integrated electronic circuit breaker, as taught by Wyman et al., to disable the controller when current above the rated current for the controller is being outputed to the load.
As to claim 5/1, Pyeon teaches the claimed limitation as discussed above except wherein the controller comprises a pre-charge feature.  
However Wyman et al. teaches wherein the controller (10) comprises a pre-charge feature (Diodes (D1-D4) and Resistors (RS1 and RS2)) Column 5, lines 41-50), for the advantageous benefit of providing a better dynamic response and higher motor speeds than obtainable with the PWM approach.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using the controller comprises a pre-charge feature, as taught by Wyman et al., to provide a better dynamic response and higher motor speeds than obtainable with the PWM approach.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of De Filippis et al. (US PG Pub 2006/0022529).
As to claim 6/1, Pyeon teaches the claimed limitation as discussed above except further comprising an integrated exterior cooling fan.  
However De Filippis et al. teaches an integrated exterior cooling fan (7) as shown in figure 1, for the advantageous benefit of improving cooling of the electric motor achieved allows the same performance in a smaller space or a higher performance in the same space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using an integrated exterior cooling fan, as taught by De Filippis et al., to improve cooling of the .
 Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Ghangam et al. (US PG Pub 2019/0101876).
As to claim 8/1, Pyeon teaches a bearing supporting the shaft, but teaches the claimed limitation as discussed above except further comprising a bearing life estimator, wherein the bearing life estimator is configured for receiving sensor input and for estimating a remaining life of the bearing based on the sensor input.  
However Ghangam et al. teaches a bearing life estimator, wherein the bearing life estimator (140) is configured for receiving sensor input (120) and for estimating a remaining life of the bearing based on the sensor input a shown in figure 1, for the advantageous benefit of monitoring for a pre-failure condition that suggests an upcoming failure or a need for service.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Cocks et al. by using a bearing life estimator, wherein the bearing life estimator is configured for receiving sensor input and for estimating a remaining life of the bearing based on the sensor input, as taught by Ghangam et al., to monitor for a pre-failure condition that suggests an upcoming failure or a need for service.
As to claim 9/1, Pyeon teaches the claimed limitation as discussed above except wherein the controller comprises an assessment tool configured for receiving 
However Ghangam et al. teaches wherein the controller (220) comprises an assessment tool (226) configured for receiving sensor data and limiting operation of the machine when unrestricted operation is deemed unsuitable (Paragraph [0039]), for the advantageous benefit of keeping an operation to a minimum.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using the controller comprises an assessment tool configured for receiving sensor data and limiting operation of the machine when unrestricted operation is deemed unsuitable, as taught by Ghangam et al., to keep an operation to a minimum.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Yoshizaki et al. (US PG Pub 2005/0225909).
As to claim 10/1, Pyeon teaches the claimed limitation as discussed above except further comprising an insulation monitor configured for identifying the presence and source of electrical insulation deterioration.  
However Yoshizaki et al. teaches an insulation monitor (42) configured for identifying the presence and source of electrical insulation deterioration (Paragaph [0088], for the advantageous benefit of monitoring insulation condition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using an .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Aguilar  et al. (US PG Pub 2017/0121161).
As to claim 11/1, Pyeon teaches use input from a position sensor (50) as shown in figure 1, but Pyeon teaches the claimed limitation as discussed above except further comprising a load balance feature configured to use input from a position sensor and accelerometer to assist in mechanical balancing of a load on the machine.  
However Aguilar et al. teaches a load balance feature (mechanical probes) configured to assist in mechanical balancing of a load on the machine ( Column 4, lines 22-43), for the advantageous benefit of helping to isolate problems as occurring either to the electrical front end or the mechanical back end, and can be used to guide and confirm changes to improve motor system efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using a load balance feature configured to assist in mechanical balancing of a load on the machine, as taught by Lang et al., to helping to isolate problems as occurring either to the electrical front end or the mechanical back end, and can be used to guide and confirm changes to improve motor system efficiency.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Wheeler (WO9631390).
As to claim 12/1, Pyeon teaches the claimed limitation s discussed above except wherein the controller comprises control features for a variable pitch propeller coupled to the shaft.  
However Wheeler teaches the controller (418) comprises control features (132, 412) for a variable pitch propeller (abstract) coupled to the shaft (106a), for the advantages benefit of controlling pitch position in response to sensed conditions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using the controller comprises control features for a variable pitch propeller coupled to the shaft, as taught by Wheeler, to controlling pitch position in response to sensed condition.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Kashima et al. (US PG Pub 2018/0131308).
As to claim 15/1, Pyeon teaches the claimed limitation s discussed above except further comprising a rotor positional sensing feature configured for use during startup of the machine and the controller is configured to optionally switch to a sensorless mode of operation.  
However Kashima et al. teaches a rotor positional sensing feature (Current vector) configured for use during startup of the machine paragraph [0045]) and the controller (1) is configured to optionally switch to a sensorless mode of operation (paragraph [0046]), for the advantageous benefit of providing a synchronous motor control device capable of improving the quality.
.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Yokoyama (3,600,616).
As to claim 16/1, Pyeon teaches the claimed limitation s discussed above except further comprising a rotor positional control feature wherein a position sensor provides rotational shaft position input to the rotor positional control feature and the rotor positional control feature positions the shaft in a selected position when the shaft is stopped.  
Yokoyama teaches further comprising a rotor positional control feature wherein a position sensor (position sensor) provides rotational shaft position input to the rotor positional control feature and the rotor positional control feature positions the shaft (327) in a selected position when the shaft is stopped (Column 5, Lines 24-60), for the advantageous benefit of stopping the machine at its predetermined position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using a rotor positional control feature wherein a position sensor provides rotational shaft position input to the rotor positional control feature and the rotor positional control feature .
Claim(s) 18 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) in view of Bradfield (US PG Pub 2016/0105082).
As to independent claim 18,  Pyeon teaches an electric machine, comprising: a stator (200) and a rotor (300); a shaft (400) connected to the rotor (300), the shaft (400) rotationally connected to a front end bell (11) and a rear end bell (12) through bearings (31, 32) and the shaft (400) extending beyond the front end bell (11) to provide a mechanical coupling end at a front end of the machine  and configured to be rotationally driven by the rotor (300) or to rotationally drive the rotor (300); and an electronic controller (100) at the front end of the machine to control operations of the rotor (300) and stator (200)  and the controller including a plurality transistors arranged in a radial pattern relative to the shaft (400) and extending about a perimeter of an enclosure surrounding the electronic controller (100) as shown in figure 1 . 
However Pyeon teaches the controller including a plurality transistors arranged in a radial pattern relative to the shaft.
Bradfield teaches the controller including a plurality transistors (134) arranged in a radial pattern relative to the shaft (164) as shown in figure 58, for the advantageous benefit of providing an electronic package for an electric machine wherein the electronic packages has a cooling tower structure that enhances the functionality of the electric machine.

As to claim 38/18, Pyeon teaches wherein the controller (100) is disposed in a controller housing (see annotated figure 1) coupled to the front end bell (11) and the controller housing (see annotated figure 1) includes a recessed hub (see annotated figure 1) spaced from a front face of the controller housing (see annotated figure 1) forming a hub cavity sized for a power take-off element (60) or mechanical coupling as shown in figure 1.  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) and Bradfield (US PG Pub 2016/0105082) as applied in claim 18 above, and further in view of Wyman et al. (4,270,164).
As to claim 19/ 18, Pyeon teaches a controller housing (see annotated fige 1) coupled to the front end bell (11) and the controller housing (see annotated figure 1) including a shaft opening (see annotated figure 1) sized for extension of the shaft therethrough for the mechanical coupling end as shown in figure 1, but Pyeon in view of Bradfield teaches the claimed limitation as discussed above except wherein the controller comprises a pre-charge feature.  
However Wyman et al. teaches wherein the controller (10) comprises a pre-charge feature (Diodes (D1-D4) and Resistors (RS1 and RS2)) Column 5, lines 41-50), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon in view of Bradfield by using the controller comprises a pre-charge feature, as taught by Wyman et al., to provide a better dynamic response and higher motor speeds than obtainable with the PWM approach.
Claim(s) 20, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) in view of Cocks et al. (US PG Pub 2014/0217844).
As to independent claim 20, Pyeon teaches an electric machine, comprising: a stator (200) and a rotor (300); 5 a shaft (400) connected to the rotor and rotationally connected to a front end bell (11) and a rear end bell (12) and the shaft (400) extending beyond the front end bel (11)l, and the shaft (400) configured to be rotationally driven by the rotor (300) or to rotationally drive the rotor (300); and an electronic controller (100) enclosed within a controller housing (see annotated figure 1) and configured to control operations of the stator (200) and the rotor (300) as shown in figure 1.
However Pyeon teaches the claimed limitation as discussed above except the controller housing including a stepped outer diameter forming a first outer diameter and a second stepped outer diameter smaller than the first outer diameter; and a plurality of radial fins spaced about the stepped outer diameter of the controller housing to provide a radial length extending from the first outer diameter and an axial length forward of the first outer diameter.


    PNG
    media_image2.png
    551
    534
    media_image2.png
    Greyscale


As to claim 40/20, Pyeon teaches wherein the controller housing (see annotated figure 1) is connected to the front end bell to form a cavity for the electronic controller (100) as shown in figure 1.  
As to claim 41/20, Pyeon in view of Cocks et al. teaches the claimed limitation as discussed above except wherein the plurality of radial fins are "L" shaped to form the radial and axial lengths of the fins.  
However Cocks et al. teaches the plurality of radial fins (100) are "L" shaped to form the radial and axial lengths of the fins as shown in figure 2, for the advantageous benefit of dissipating heat from the electrical machines.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon in view of Cocks et al. by using the plurality of radial fins are "L" shaped to form the radial and axial lengths of the fins, as taught by Cocks et al., to dissipating heat from the electrical machines.
As to claim 42/20, Pyeon teaches wherein a front face of the controller housing (see annotated figure 1) includes a shaft opening and a recessed hub (see anoated figure 1) about the shaft opening and the recessed hub is sized for a power take-off element (60) or mechanical coupling rotated via the shaft (400) as shown in figure 1.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) in view of Bradfield (US PG Pub 2016/0105082).
As to independent claim 24, Pyeon teaches an electric machine, comprising:
a stator (200) and a rotor (300) arranged between a front end bell (11) and a rear end bell (12): a shaft (400) connected to the rotor (300) and rotationally coupled to a front end bell (11) and a rear end bell (12) through bearings (30, 32), the shaft (400) configured to be rotationally driven by the rotor (300) or to rotationally drive the rotor; a controller housing (se annotated figure 1) at a front end of the machine coupled to the front end bell (11) the controller housing (see annotated figure 1) having a shaft (400) opening sized for extension of the shaft therethrough to provide a mechanical coupling at the front end of the machine spaced from a rear end of the machine and the controller housing (see annotate figure 1) providing a cavity between the shaft opening and an outer perimeter of the controller housing (see annotated figure 1); and an electronic controller (100) in the cavity configured to control operations of the stator (200) and the rotor (300) as shown in figure 1.
However Pyeon teaches the claimed limitation as discussed above except the controller including a plurality of transistors arranged in a radial pattern with respect to the shaft opening and spaced about the outer perimeter of the controller housing.
.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) in view of Arel (US PG Pub 2010/0021295).
As to independent claim 29, Pyeon teaches An electric machine, comprising:  a stator (200) and a rotor (300); a shaft (400) connected to the rotor (300) and rotationally coupled to a front end bell (11) and a rear end bell (12) through bearings (30, 32) and the shaft (400) extending out of the housing (10) the shaft from the front end bell (11) and the shaft (12) configured to be rotationally driven by the rotor (300) as shown in figure 1.
However Pyeon teaches the claim limitation as discussed above except a pitch control mechanism coupled to a mechanical coupling or power take-off element at a front end of the machine to adjust a pitch of a propeller rotated via the shaft through the mechanical coupling or power take-off element; 7 a generator including a rotor coupled to the shaft and a stator operable to power the pitch control mechanism to adjust the pitch of the propeller; and an electric controller configured to control operations of the rotor and stator and the controller comprising control features for a variable pitch to adjust the pitch of the propeller.  

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using a pitch control mechanism coupled to a mechanical coupling or power take-off element at a front end of the machine to adjust a pitch of a propeller rotated via the shaft through the mechanical coupling or power take-off element; 7 a generator including a rotor coupled to the shaft and a stator operable to power the pitch control mechanism to adjust the pitch of the propeller; and an electric controller configured to control operations of the rotor and stator and being integrated within the housing and the controller comprising control features for a variable pitch to adjust the pitch of the propeller, as taught by Arel to provide pitch of a multiple of propeller blades.
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Asao et al. (US PG Pub 2013/0187517).
As to claim 33/1, Pyeon teaches the claimed limitation as dicussed above except wherein the controller housing includes a plurality of fastener openings within the recessed hub spaced about the shaft opening to connect the controller housing to the front end bell.  
However Asao et al. teaches the controller housing (6) includes a plurality of fastener openings within the recessed hub spaced about the shaft opening to connect the controller housing (6) to the front end bell (8) as shown in figure 4, for the advantageous benefit of suppressing means is provided at the fitting portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using the controller housing includes a plurality of fastener openings within the recessed hub spaced about the shaft opening to connect the controller housing to the front end bell, as taught by Asao et al., to suppress means is provided at the fitting portion.
As to claim 34/1, Pyeon in view of Asao et al. teaches the claimed limitation as discussed above except wherein the controller housing includes a plurality of fastener openings about an outer circumference to connect the controller housing to the front end bell.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon in view of Asao et al. by using the controller housing includes a plurality of fastener openings within the recessed hub spaced about the shaft opening to connect the controller housing to the front end bell, as taught by Asao et al., to suppress means is provided at the fitting portion.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) and Asao et al. (US PG Pub 2013/0187517)as applied in claim 1 above, and further in view of Bradfield (US PG Pub 2016/0105082).
As to claim 35/1, Pyeon in view of Asao et al. teaches the claimed limitation as discused above except wherein the controller includes a plurality of transistors arranged in a radial pattern with respect to the shaft opening and spaced about an outer perimeter of the controller housing.  
However Bradfield teaches the controller (188) includes a plurality of transistors (152) arranged in a radial pattern with respect to the shaft opening and spaced about an outer perimeter of the controller housing (290) as shown in figures 7 and 38, for the advantageous benefit of providing the control circuitry may be substantially thermally isolated from the heat loss from the power electronics devices.
.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 1 above, and further in view of Cocks et al. (US PG Pub 2014/0217844).
As to claim 36/1, Pyeon teaches the claimed limitation as discussed above except the controller housing including a stepped outer diameter forming a first outer diameter and a second stepped outer diameter smaller than the first outer diameter; and a plurality of radial fins spaced about the stepped outer diameter of the controller housing to provide a radial length extending from the first outer diameter and an axial length forward of the first outer diameter.
Cocks et al. teaches the controller housing (14) including a stepped outer diameter forming a first outer diameter (see annotated figure 2) and a second stepped outer diameter (see annotated figure 2) smaller than the first outer diameter (see annotated figure 2); and a plurality of radial fins (100) spaced about the stepped outer diameter of the controller housing (14) to provide a radial length extending from the first outer diameter (see annotated figure 2) and an axial length forward of the first outer diameter (see annotated figure 2) as shown in figure 2, for the advantageous benefit of dissipating heat from the electrical machines.
.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyeon (US PG Pub 2017/0040873) as applied in claim 18 above, and further in view of Cocks et al. (US PG Pub 2014/0217844).
As to claim 39/18, Pyeon teaches a controller housing (see annotated figure 1) and the controller housing (see annotated figure 1) has a stepped outer diameter forming a first outer diameter (see annotated figure 1) and a second stepped outer diameter (see annotated figure 1) smaller than the first outer diameter as shown in figure 1.
Pyeon in view of Bradfield teaches the claimed limitation as discussed above except wherein a plurality of radial fins are spaced about the stepped outer diameter of the controller housing to provide a radial length extending from the first outer diameter and an axial length forward of the first outer diameter.  
Cocks et al. teaches a plurality of radial fins (100) are spaced about the stepped outer diameter of the controller housing (82) to provide a radial length extending from the first outer diameter  (see annotated figure 2) and an axial length forward of the first 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pyeon by using a plurality of radial fins are spaced about the stepped outer diameter of the controller housing to provide a radial length extending from the first outer diameter and an axial length forward of the first outer diameter, as taught by Cocks et al., to dissipating heat from the electrical machines.
Allowable Subject Matter
Claims 11, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 8, 2021